929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James W. BAILEY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-1644.
United States Court of Appeals, Sixth Circuit.
April 2, 1991.

On Appeal from the United States Tax Court, No. 34618-87.
U.S.T.C.
AFFIRMED.
Before KEITH and KRUPANSKY, Circuit Judges, WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Petitioner-appellant James W. Bailey has appealed the decision of the United States Tax Court upholding a notice of deficiency and additions to tax determined by the respondent-appellee Commissioner of Internal Revenue for the taxable year 1985.  Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, for the reasons stated by Judge Korner in T.C.M. 1989-674, and based on the rationale expressed in Woods v. United States, 863 F.2d 417 (5th Cir.1989), this court concludes that appellant's assignments of error are without merit.    See Karpa v. Commissioner, 909 F.2d 784 (4th Cir.1990) (no merit in the eighth amendment argument).


2
Accordingly, the decision of the tax court is AFFIRMED.